Citation Nr: 1218057	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  06-30 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for gout. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1979 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied a compensable disability rating for the Veteran's service-connected gout.  

In May 2007, the Veteran testified before the undersigned Veteran Law Judge at a Board hearing at the RO in Reno, Nevada.  A transcript of that hearing is associated with the claims folder. 

In March 2008 and in June 2009, the Board remanded this claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

In a subsequent August 2010 rating decision, the AMC increased the evaluation for the Veteran's gout from a noncompensable (zero percent) rating to a 40 percent disability rating, effective May 15, 2005, the date of his increased rating claim.  Since the Veteran is presumed to be seeking the maximum available benefit for a disability, the claim for an increased disability rating in excess of 40 percent for gout remains a viable issue on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In December 2010, the Board again remanded the claim to the RO via the AMC for further development.  

In the December 2010 remand, the Board also added the issue of entitlement to a total rating based on individual unemployability (TDIU) to the appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU claim was granted by the AMC in a January 2012 rating decision.  To date, the Veteran has not appealed this rating decision.  Thus, the TDIU claim has been resolved and is not currently before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the effective date assigned); see, too, 38 C.F.R. § 20.200 (2011).


FINDINGS OF FACT

1.  Prior to December 14, 2006, the Veteran's gout was manifested by pain, decreased range of motion, and inflammation of his feet, but was not manifested by symptoms, to include weight loss and anemia, that are productive of severe impairment of health, or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.

2.  Since December 14, 2006, the Veteran's gout has displayed constitutional manifestations associated with active joint involvement that is totally incapacitating. 


CONCLUSIONS OF LAW

1.  Prior to December 14, 2006, the criteria for a rating in excess of 40 percent for the gout are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.14, 4.20, 4.27, 4.71a, Diagnostic Codes (DCs) 5002, 5017 (2011).

2.  Since December 14, 2006, the criteria for a 100 percent rating for the gout are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.14, 4.20, 4.27, 4.71a, DCs 5002, 5017 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of March 2000 granted service connection for the Veteran's gout.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Although the Veteran is currently in receipt of a 40 percent evaluation for his gout under 38 C.F.R. § 4.71a, DC 5017, it is appropriate that the entire period on appeal be reviewed to see if a staged disability rating is appropriate.

DC 5017 provides that gout is to be rated under DC 5002 (rheumatoid arthritis), which provides that rheumatoid arthritis will be rated as either an active process or on the basis of chronic residuals.  A Note under DC 5002 states that the next higher rating will be assigned.  Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Id.

Under DC 5002, rheumatoid arthritis as an active process is to be rated as 40 percent disabling for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for symptoms that are less than the criteria for a 100 percent disability rating, but with weight loss and anemia, that are productive of severe impairment of health, or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.  Id.

Under DC 5002, chronic residuals, such as limitation of motion or favorable or unfavorable ankylosis, are to be rated under the appropriate DCs for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under DC 5002 are to be combined, not added.  Id. 

Initially, the Board notes that the January 2011 VA examiner, following a physical examination of the Veteran, determined that the Veteran's gout is not an active process.  The VA examiner most likely meant that the Veteran's gout was not active at the time of that examination, as opposed to general circumstances.  As previously mentioned, the Veteran's gout is rated by analogy to rheumatic arthritis under DC 5002; thus, the Board must apply the portion of the DC that best describes the Veteran's overall symptoms.  38 C.F.R. § 4.20.  If a Veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific means of listing DC for unlisted disease or injury).  Here, the Board finds that the Veteran's gout is best rated under the provision of DC 5002 that describes gout as an active process.  38 C.F.R. § 4.71a.  Specifically, the AMC, in the August 2010 rating decision, treated the Veteran's gout as an active process and analyzed it as such under DC 5002.  Id.  Under this method of analysis, the AMC granted the Veteran an increased disability rating of 40 percent for his gout throughout the entire appeal period.  See August 2010 rating decision.  The Board further notes that the Veteran is already in receipt of separate 20 percent disability ratings for his service-connected metatarsalgia of the left and right foot.  38 C.F.R. § 4.71a, DC 5284 (2011).  Thus, the Board finds that the provision that rates the Veteran's gout as an active process under DC 5002 is more appropriate and favorable to the Veteran's gout than the chronic residuals analysis of DC 5002.  The Board will discuss the Veteran's gout as an active process under DC 5002 in its decision.  38 C.F.R. § 4.71a, DCs 5002, 5017; see 38 C.F.R. § 4.20.  

Next, the Board notes that, in the initial grant of service connection for gout, the RO did not assign specific body parts to the Veteran's service-connected gout disability.  However, at the recent January 2011 VA examination, the VA examiner determined that the Veteran's gout affects his feet and ankles.  This conclusion is supported by the other evidence of record.  Accordingly, the Board will only consider the effects and symptoms of the Veteran's feet and ankles in determining whether he is entitled to an increased disability rating for his gout.  Id.

Here, the Board finds that the Veteran is entitled to a higher 100 percent disability rating for his service-connected gout under the criteria applicable for an active process since December 14, 2006.  The evidence of record establishes that since December 14, 2006, the date of a VA examination, the Veteran's gout has demonstrated constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a, DCs 5002, 5017; see Hart, 21 Vet. App. at 505.  

Specifically, at the December 14, 2006, VA examination, the Veteran stated that, during an "escalation," he is unable to stand or ambulate on his feet.  The Veteran reported pain on range of motion of his feet.  The examiner determined that the Veteran's gout diminished his physical activity and affected his activities of daily living.  He reported that the Veteran's gout and arthritis caused a "persistent disability" for the Veteran.  The examiner concluded that the Veteran's gout displays "constitutional symptoms/recurrent inflammatory arthritis; affects the joints of his hands, feet, ankle, and back."

At his May 2007 Board hearing, the Veteran testified that his gout causes him severe pain and limits his walking.

At a July 2007 VA outpatient treatment visit, the Veteran had "extreme" pain on range of motion of his feet.  The VA physician determined that the Veteran's gout decreased the amount of time he was able to walk.

In a July 2008 VA treatment record, it was noted that the pain in the Veteran's feet affected his activities of daily living.

In an August 2008 private treatment record, the Veteran reported severe pain "at times" in his left great toe.  The physician diagnosed the Veteran with gout.

At the September 2008 VA examination, the Veteran reported experiencing incapacitating episodes of his gout more than four times per year.  During a gout flare-up, he stated that he cannot stand for more than a few minutes or walk more than a few yards.  The VA examiner determined that the Veteran has constitutional symptoms of arthritis, to include a low-grade fever during gout flare-ups.

At the March 2009 VA examination, the Veteran reported gout flare-ups every 3-4 months.  The Veteran experienced severe flare-ups of his left foot pain at least weekly, and arthritis pain every week.  He described a fair response to treatments for his gout.  The VA examiner determined that the Veteran's gout had significant effects on his occupation.

Additionally, at the June 2010 VA examination, the Veteran reported experiencing 6-7 gout flare-ups in the past 12 months.  During a flare-up, he stated that his pain is an 8 on a scale of 1-10, and he cannot walk.  The VA examiner determined that the Veteran has constitutional symptoms of arthritis and feels nauseated during gout attacks.  The examiner concluded that the Veteran had "definite" overall impairment of his health and limited activity due to his service-connected gout.

At the January 2011 VA examination, the Veteran reported that his gout flare-ups were severe, occurring 7 times in the past 12 months and lasting 2-3 days each.  The Veteran stated that during a flare-up, he cannot do anything.  He reported that he had lost 10-14 pounds in the past 6 weeks.  The examiner concluded that, "The [Veteran's] history of sometimes feeling nauseous when [he] has a gout flare is the constitutional manifestations associated with active joint involvement he complai[n]s of, but [the Veteran] is incapacitated due to the pain making him unable to walk on those days, not due to the times when [he] has nausea."  

Thus, the Board finds that the evidence of record, when considered together, establishes that the Veteran's gout has constitutional manifestations associated with active joint involvement that is totally incapacitating.  These findings meet the criteria set forth under DCs 5002 and 5017 for a 100 percent disability rating.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 100 percent evaluation for his gout, since December 14, 2006, the date of a VA examination.  38 C.F.R. § 4.71a, DCs 5002, 5017; see Hart, 21 Vet. App. at 505.

The Board finds, however, that the Veteran is not entitled to an evaluation in excess of 40 percent prior to December 14, 2006, the date of a VA examination.  The evidence of record dated prior to December 14, 2006, does not demonstrate symptoms that are less than the criteria for a 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health, or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periodsor constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a, DCs 5002, 5017; see Hart, 21 Vet. App. at 505. 

Specifically, in an April 2005 treatment record from the Nellis Air Force Base, the Veteran reported gout and pain in his feet.  He was determined to be experiencing a gout flare-up.  
At a May 2005 private treatment visit, the private physician determined that the Veteran had painful feet that were severe enough to limit his activity.  The Veteran was diagnosed with "gout by history."

At the September 2005 VA examination, the Veteran reported aching pain.  He described "inflammation" of his feet every six months, lasting for 4 days at a time.  The VA examiner determined that the Veteran could complete all of his activities of daily living and his work, to include walking for long periods of time.  The Veteran was diagnosed with "episodes of gouty arthritis involving both feet at the great toes, now in remission."

At a May 2006 VA outpatient treatment visit, the Veteran reported constant aching in his feet.  He stated that the pain in his feet is throbbing, stabbing, and piercing.  He indicated that he could not stand for too long or walk too far.  The VA physician determined that the Veteran had decreased range of motion in his feet.

At the May 2006 VA examination, the Veteran complained of pain in his feet.  The VA examiner diagnosed the Veteran with "bilateral foot gout, now in remission."

In VA outpatient treatment records dated in June 2006 and July 2006, the Veteran reported shooting, stabbing pain in his feet from the gout.  The VA physician determined that the Veteran's gout is "a systemic medical disease that is not going to remission."

At the Veteran's September 2006 Decision Review Officer (DRO) hearing, he testified that his gout causes foot pain, even when he is sitting.  

There are no other pertinent treatment records dated from May 2004 (one year prior to the date of the Veteran's increased rating claim) to April 2005 (the date of the first treatment record pertinent to the appeal).

As such, the evidence of record does not meet the criteria for a rating in excess of 40 percent prior to December 14, 2006, the date of a VA examination.  38 C.F.R. § 4.71a, DCs 5002, 5017; see Hart, 21 Vet. App. at 505.  The evidence of record dated prior to December 14, 2006, the date of a VA examination, does not demonstrate symptoms that are less than the criteria for a 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health, or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods, or constitutional manifestations associated with active joint involvement that is totally incapacitating.  Id.  

The Board notes that the Veteran had significant pain and decreased range of motion in his feet prior to December 14, 2006, the date of a VA examination.  However, as previously mentioned, the Veteran is already in receipt of separate 20 percent disability ratings for each foot under DC 5284.  This DC takes into consideration the Veteran's decreased range of motion and pain in his feet in the assignment of a 20 percent disability rating for each foot.  38 C.F.R. § 4.71a.  Thus, the Board finds that to assign the Veteran a higher disability rating of 60 or 100 percent for his service-connected gout based solely on decreased range of motion and pain in his feet would amount to impermissible pyramiding under 38 C.F.R. 
§ 4.14.  The Veteran is already being compensated by VA for his pain and decreased range of motion of his service-connected feet, and the Veteran does not meet the requirements to be additionally compensated for a higher disability rating for his service-connected gout of his feet.  Thus, the Veteran is not entitled to a higher disability rating for his service-connected gout prior to December 14, 2006.  38 C.F.R. § 4.71a, DCs 5002, 5017, 5284; see Hart, 21 Vet. App. at 505.    

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's gout, but finds the medical evidence raises none.  

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports, the lay statements from his friends and family, and the Internet articles submitted by the Veteran in support of his claim.  However, none of the criteria required for a disability rating higher than 40 percent were diagnosed or noted prior to December 14, 2006, the date of a VA examination.  The treatment notes of record similarly do not provide medical support for a higher rating. 

Under these circumstances, the overall evidence does not meet or approximate the criteria for a disability rating in excess of 40 percent for his service-connected gout under 38 C.F.R. § 4.71a, prior to December 14, 2006, the date of a VA examination.  For all of these reasons, the Veteran's claim of entitlement to a disability rating higher than 40 percent for his gout, prior to December 14, 2006, must be denied.  However, for the reasons and bases discussed above, the Veteran is entitled to a higher disability rating of 100 percent since December 14, 2006, for his service-connected gout.  38 C.F.R. § 4.71a, DCs 5002, 5017; see Hart, 21 Vet. App. at 505.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 2005, May 2008, August 2008, December 2010, and February 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Letters dated in March 2006, June 2006, May 2008, and August 2008 also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The August 2005 and March 2006 letters were provided prior to the initial RO adjudication of his claim.  Together, the August 2005 and March 2006 letters fully complied with the VCAA requirements.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, his disability benefits records from the Social Security Administration (SSA), his post-service Air Force Base medical records, his records pertaining to his employment discrimination claim with the U.S. Equal Employment Opportunity Commission (EEOC), and his post-service VA and private treatment records have been obtained.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations.  

He was afforded the opportunity for a personal Board hearing in May 2007, and the transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the Board hearing, the VLJ specifically noted the issue as "entitlement to increased rating for gout currently evaluated at non compensable."  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The VLJ specifically asked the Veteran about his symptoms related to his gout, and the severity of these symptoms.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The VLJ asked questions to draw out the evidence that related to the current severity of the Veteran's gout, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's Board hearing constitutes harmless error.  23 Vet. App. at 488.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.













      (CONTINUED ON THE NEXT PAGE)

ORDER

Prior to December 14, 2006, an evaluation in excess of 40 percent for the gout is denied.

Since December 14, 2006, an evaluation of 100 percent for the gout is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


